                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. S:08-CR-336-D


UNITED STATES OF AMERICA,                     )
                                              )
                   v.                         )              ORDER
                                              )
WILLIAM LEE GREEN, II,                        )
                                              )
                          Defendant.          )


       On April 6, 2020, William Lee Green, II ("Green") moved pro se for compassionate release

under the First StepAct("FirstStepAct''),Pub. L. No. 11S-391, § 603(b), 132 Stat. S194, S239-41

(2018) (codified as amended at 18 U.S.C. § 3S82) [D.E. 112], and filed documents in support [D.E.

112-1, 112-2, 112-3~ 112-4, 112-S, 112-6]. On August 27, 2020, the government responded in

opposition [D.E. 118]. On September 17, 2020, Green replied [D.E. 119]. As explained below, the

court denies Green's motion for release.

                                                  I.

       On November S, 2009, Green pleaded guilty to count two and count five of his indictment,

which charged Green with using and carrying a firearm in relation to a crime ofviolence in violation

of18 U.S.C. § 924(c)(l)(A). See [D.E. 6S, 66]. OnApril 7, 2010, the court held Green's sentencing

hearing, adopted the facts set forth in the Presentence Investigation Report ("PSR"), and overruled

Green's objection. See Sentencing Tr. [D.E. 93] S--6. After thoroughly considering all factors under

18 U.S.C. § 3SS3(a), the court sentenced Green to 84 months' imprisonment on the count two and

a consecutive term of 300 months' imprisonment on count five, producing a total sentence of 384

months' imprisonment. See id. at 32-38; [D.E. 73]. Green did not appeal.




           Case 5:08-cr-00336-D Document 120 Filed 12/08/20 Page 1 of 7
       On May 26, 2011, Green moved to vacate his conviction under 28 U.S.C. § 2255, alleging

ineffective assistance of counsel. See [D.E. 81]. On June 29, 2011, the government moved to

dismiss. See [D.E. 84]. On July 22, 2014, this court granted the government's motion to dismiss

and denied a certificate of appealability. See [D.E. 90]. On September 11, 2014, Green appealed.

See [D.E. 94]. On December 31, 2014, the Fourth Circuit dismissed Green's appeal for failure to

prosecute. See [D.E. 97, 98]. On June 24, 2016, the Fourth Circuit granted Green leave to file a

second or successive motion under section 2255. See [D.E. 102]. On the same day, Green again

moved to vacate his sentence under section 2255. See [D.E. 103]. On August 13, 2019, Green

withdrew his section 2255 motion. See [D.E. 110].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

                                                  2

           Case 5:08-cr-00336-D Document 120 Filed 12/08/20 Page 2 of 7
       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of another person or to the community." U.S.S.G. § lB 1.13(2). Section lB 1.13 's application

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is--

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                                                    3

             Case 5:08-cr-00336-D Document 120 Filed 12/08/20 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 is not

applicable where an inmate :files a motion for a sentence reduction under 18 U.S.C. § 3582(c)(1 )(A).

See,~ United States v. McCoy,-F.3d-, 2020 WL 7050097, at *6-10 (4th Cir. Dec. 2, 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but


               (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-A.s determined by the Director of the Bureau of
                     Prisons, there exists in ·the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

           Case 5:08-cr-00336-D Document 120 Filed 12/08/20 Page 4 of 7
a court independently determines whether any "extraordinary and compelling reasons" warrant a

sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See, e.&, id. at *9. In doing so, the court

may consult U.S.S.G. § lBl.13, but independently assesses the text of 18 U.S.C. § 3582(c)(l)(A)

and the section 3553(a) factors. See, e.g., McCoy. 2020 WL 7050097, at *6--10; United States v.

Jones, No. 20-3071, 2020 WL 6817488, at *1-2 (6th Cir. Nov. 20, 2020); United States v. Gmm,

No. 20-1959, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020); United States v. Rmfm, 978 F.3d

1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. l:09-CR-336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       Green seeks compassionate release pursuant to section 3582(c)(1 )(A)(i). In support, Green

cites (1) Congress's amendment of section 924(c) in the First Step Act such that the mandatory

consecutive 300-month sentence he received on count five would not be imposed today thereby

leading to a "disparity'' in penalties and (2) his age, COVID-19, and his rehabilitation. See [D.E.

112] 1-S; [D.E. 119].

       Green has exhausted his admjnjstrative remedies under 18 U.S.C. § 3582(c)(l)(A) as to his

disparity claim. On February 28, 2020, Green submitted a request for compassionate release based

on his disparity claim to the BOP. See [D.E. 112] 3; [D.E. 112-2]. As of April 6, 2020, the BOP

failed to respond to Green's request. See [D.E. 112] 1, 3. Because more than 30 days elapsed with

no BOP response, Green has satisfied section 3S82's exhaustion requirements as to his disparity

claim. See 18 U.S.C. § 3S82(c)(l)(A). The government agrees. See [D.E. 118] 8.

       As for Green's age, COVID-19, and rehabilitation claim, Green has not exhausted his section

3S82 remedies. Specifically, Green fails to allege, and nothing in the record suggests, that Green

submitted to the BOP a compassionate release request based on his age, COVID-19, and

                                                s
           Case 5:08-cr-00336-D Document 120 Filed 12/08/20 Page 5 of 7
rehabilitation. See [D.E. 112] 3; [D.E. 112-2]; [D.E. 119]. The government has invoked section

3S82's exhaustion requirements to challenge Gre~'s age, COVID-19, and rehabilitation claim. See

[D.E. 118] 1, 8. Because Green failed to submit his age, COVID-19, and rehabilitation claim to the

BOP before moving for a sentence reduction, Green has failed to satisfy section 3S82's exhaustion

requirement, and the court dismisses without prejudice Green's age, COVID-19, and rehabilitation

claim. See United States v. Aliim, 960 F.3d 831, 833-34 (6th Cir. 2020).

       As for Green's claim regarding Congress's amendment of section 924(c) in the First Step

Act, Green's disparity claim is an extraordinary and compelling reason consistent with section

3S82(c)(l)(A)(i). See McCoy, 2020 WL 70S0097, at *6--12. Even so, the section 3SS3(a) factors

counsel against reducing Green's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94

(Sth Cir. 2020); Clark, 2020 WL 1874140, at *3-8. Green engaged in extremely ~olent criminal

conduct. In September 2008, Green embarked on a horrific criminal rampage in the Eastern.District

ofNorth Carolina. Specifically, Green violently robbed four businesses and carjacked three vehicles

at gunpoint and led police officers on a high-speed chase that exceeded speeds of 100 m.p.h., which

ended in a crash. See PSR [D.E. 99]      fl 7-23.     During the criminal rampage, Green terrorized

thirteen victims by robbing them, carjacking them, and in some instances, by pointing an unloaded

gun at them and pulling the trigger. See id. Nonetheless, Green has taken some positive steps while

incarcerated. See [D.E. 112] S-6; [D.E. 119]; cf. Pepper v. United States, S62 U.S. 476, 480-81

(2011). Having considered the entire record, the section 3SS3(a) factors, Green's arguments, and

the need to punish Green for his horrific criminal behavior, to incapacitate Green, to promote respect

for the law, to deter others, and to protect society, the court declines to grant Green's motion for

compassionate release. See, e.g., Chavez-Mesa v. United States, 138 S. Ct 19S9, 1966--68 (2018);



                                                  6

           Case 5:08-cr-00336-D Document 120 Filed 12/08/20 Page 6 of 7
Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205S1S, at *2

(E.D.N.C. Jan. 13, 2020) (unpublished).

                                              II.

       In su.m, the court DENIES Green's motion for compassionate release due to any sentencing

disparity and DISMISSES WITHOUT PRErnDICE any claims concerning his age, COVID-19, and

his rehabilitation [D.E. 112].

       SO ORDERED. This .B_ day of December 2020.



                                                       J:drns  ~  D~'w~ill
                                                       United States District Judge




                                              7

           Case 5:08-cr-00336-D Document 120 Filed 12/08/20 Page 7 of 7
